DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    739
    721
    media_image1.png
    Greyscale



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY APPARATUS WITH LIGHT-EMITTING UNIT OVERLAPPING DUMMY CIRCUIT UNIT”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arasawa e al. (US 2007/0178614 A1; hereinafter, “Arasawa”).
Regarding claims 1 and 3:
	re claim 1, Arasawa discloses a display apparatus comprising:
a substrate 100 (Fig. 1 and [0035]);
a first circuit unit (see “First circuit unit” in Fig. 5 above) located on the substrate and comprising a first thin-film transistor (TFT, see “First TFT” in Fig. 5 above) and a first storage capacitor (see “First storage capacitor” in Fig. 5 above);
a first dummy circuit unit (see “First dummy circuit unit” in Fig. 5 above, and note dummy pixels 513/514 in [0058]) on the substrate, comprising a first dummy TFT (see “First dummy TFT” in Fig. 5 above) and a first dummy storage capacitor (see “First dummy storage capacitor” in Fig. 5 above), and in the same layer as the first circuit unit (i.e., as viewed in Fig. 1, all elements in display are in the substrate 100 layer); and
a first dummy light-emitting unit (see “First dummy-emitting unit” in Fig. 5 above) on [a lower side of] the first dummy circuit unit (as viewed in Fig. 5), connected to the first circuit unit, and configured to be driven by the first circuit unit,
wherein the first dummy light-emitting unit overlaps the first dummy circuit unit (i.e., as viewed in Fig. 5, in a vertical direction, the first dummy light-emitting unit and the first dummy circuit unit overlap each other); and

re claim 3, the display apparatus of claim 1, further comprising:
a second circuit unit (see “Second circuit unit” in Fig. 5 above) located on the substrate and comprising a second TFT (see “Second TFT” in Fig. 5 above) and a second storage capacitor (see “Second storage capacitor” in Fig. 5 above);
a second dummy circuit unit (see “Second dummy circuit unit” in Fig. 5 above, and note dummy pixels 513/514 in [0058]) on the substrate, comprising a second dummy TFT (see “Second dummy TFT” in Fig. 5 above) and a second dummy storage capacitor (see “Second dummy storage capacitor” in Fig. 5 above), and in the same layer as the second circuit unit (i.e., as viewed in Fig. 1, all elements in display are in the substrate 100 layer); and
a second dummy light-emitting unit (see “Second dummy-emitting unit” in Fig. 5 above) on [a lower side of] the second dummy circuit unit (as viewed in Fig. 5), connected to the second circuit unit, and configured to be driven by the second circuit unit, 
wherein the second dummy light-emitting unit overlaps the second dummy circuit unit (i.e., as viewed in Fig. 5, in a vertical direction, the second dummy light-emitting unit and the second dummy circuit unit overlap each other).

Therefore, Arasawa anticipates claims 1 and 3.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaya (US 2018/0151834 A1), evidenced by Arasawa.
Regarding claims 8 and 9:
	re claim 8, Kanaya discloses a display apparatus comprising:
a substrate 112 (Fig. 2 and [0036];
a first circuit unit (e.g., the left-most TFT circuit shown in Fig. 2) on the substrate and comprising a first thin-film transistor (TFT) and a first storage capacitor (Arasawa is cited as evidence to show a storage capacitor 506 is typically required for a driving circuit unit, see Arasawa Fig. 5 and [0054]; accordingly, a storage capacitor is anticipated by Kanaya);
a first pixel electrode 125 (Fig. 2 and [0042] on the first circuit unit and connected to the first TFT;
a pixel defining layer 126 (Fig. 2 and [0044] covering an edge of the first pixel electrode 125 and having a first opening (for the left-most TFT circuit unit) and a second opening (for TFT circuit unit just to the right of the left-most TFT unit in Fig. 2) through which a part of the first pixel electrode is exposed;
a first intermediate layer 127 [0046] (directly above the pixel electrode of the left-most TFT circuit unit in Fig. 2) in the first opening; 
a second intermediate layer 127 (directly above the pixel electrode of the TFT unit just to the right of the left-most TFT unit in Fig. 2) in the second opening; and 
an opposite electrode 128 (Fig. 2 and [0048]) on the pixel defining layer and covering the first intermediate layer and the second intermediate layer (i.e., the opposite electrode 128 is a common electrode); and

re claim 9, the display apparatus of claim 8, wherein the first opening overlaps the first circuit unit (i.e., the first opening is directly above the left-most TFT circuit unit in Fig. 2).

Therefore, Kanaya (evidenced by Arasawa) anticipates claims 8 and 9.

Allowable Subject Matter
Claims 2, 4-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claim 4 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claims 1 and 3;
Claim 5 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claims 6-7 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 6 (when combined with claim 1), and claim 7 depends from claim 6;
Claims 10-11 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 10 (when combined with claim 8), and claim 11 depends from claim 10;
Claim 12 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claims 13-14 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 13 (when combined with claim 8), and claim 14 depends from claim 13;
Claims 15-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 15: a second display area between the transmitting area and the first display area; a bypass wiring in the second display area…bypassing the transmitting area along an edge of the transmitting area; and wherein one of the first opening or the second opening overlaps the first bypass wiring; and
Claims 20-21 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 20: wherein a transmission unit is in a first area; and a pixel electrode disposed on the first area and connected to the TFT.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892